Citation Nr: 1119601	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-49 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for asbestos related pleural plaques.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for asbestos related pleural plaques and assigned an initial noncompensable disability rating, effective December 15, 2008.

In May 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In statements dated in November and December 2010, the Veteran's representative reported that the Veteran had received treatment for his lung disability at the VA Medical Center in East Orange, NJ (VAMC East Orange) in August 2010.  The most recent treatment record from this facility in the Veteran's claims file is dated in March 2009.  The representative asked that the current outpatient treatment records be obtained.  The record does not show that records of the reported treatment were sought.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. 5103A(b),(c).  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a lung disability from VAMC East Orange from March 2009 to the present.

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  If, additional treatment records are obtained and reflect that the Veteran's lung problems may have worsened since the June 2010 VA examination, schedule him for a VA examination to determine the current severity of his service-connected asbestos related pleural plaques.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examination report should include the results of all indicated tests and studies, to include pulmonary function tests which report the Veteran's FEV-1 and FEV- 1/FVC both pre and post-bronchodilator, DLCO (SB) testing, and maximum oxygen consumption testing (to include whether there is any cardiac and/or respiratory limitation.  

These findings are needed to rate the Veteran's disability in accordance with the applicable rating criteria. 

The examiner should also report whether there is any cor pulmonale, right ventricular hypertrophy, pulmonary hypertension shown by Echo or cardiac catherization, or episodes of acute respiratory failure, and whether the Veteran requires outpatient oxygen therapy.

If DLCO(SB) testing and/or post-bronchodilator studies are not conducted, the examiner should explain why the DLCO(SB) test would not be useful or valid and/or why post-bronchodilator studies were not done.

If there is a disparity between the results of different PFTs (FEV-1, FVC), the examiner should state which result most accurately reflects the level of the Veteran's disability.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review any examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

